Citation Nr: 1633622	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for the residuals of a stroke.

6.  Entitlement to service connection for a viral disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection on a de novo basis for hypertension, a heart disorder, type 2 diabetes mellitus, and tinea pedis, as well as service connection for residuals of a stroke and a viral disorder are being addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and a heart disorder in October 2007; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 
 
2.  Evidence received since the October 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims for service connection for hypertension and a heart disorder, and raises the reasonable possibility of substantiating these claims for service connection.

3.  The RO denied the reopening of the claims for entitlement to service connection for type 2 diabetes mellitus and tinea pedis in June 2009; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period.

4.  Evidence received since the June 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims for service connection for type 2 diabetes mellitus and tinea pedis, and raises the reasonable possibility of substantiating these claims for service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for type 2 diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied entitlement to service connection for hypertension and a heart disorder in an October 2007 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  

The RO denied the reopening of the claims for service connection for type 2 diabetes mellitus and tinea pedis in a June 2009 rating decision; again, the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence received since the last final rating decisions includes medical records showing current diagnoses of the claimed disabilities, along with evidence related to the Veteran's assertions that exposure to aviation fuel during service was the cause of his claimed disabilities.  The Board concludes that evidence received since the October 2007 and June 2009 rating decisions is new because it was not before the RO when it previously denied the Veteran's claims.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claims for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for hypertension, a heart disorder, type 2 diabetes mellitus, and tinea pedis are reopened.

ORDER

New and material evidence having been received, the previously denied claims of entitlement to service connection for hypertension, a heart disorder, type 2 diabetes mellitus, and tinea pedis are reopened, and to that extent only the appeals are granted. 




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran claims entitlement to service connection for hypertension; a heart disorder, type 2 diabetes mellitus, tinea pedis, the residuals of a stroke, and a viral disorder.  He has asserted various theories as to why these disorders warrant service connection; his primary assertion is that his exposure to aircraft fuel during service is the cause of his disabilities.  The evidence of record establishes that the Veteran was an aircraft mechanic in the Air Force during active service.  

The Veteran has not been afforded VA examinations for his claimed disabilities; this is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded VA examinations  to determine whether the Veteran's hypertension and heart disorder are related to active service, to include being due to exposure to aircraft fuel during service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed hypertension and/or heart disorder is related to the Veteran's military service or to exposure to aircraft fuel during service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The Veteran must be afforded a VA examination to determine whether diabetes mellitus, type 2, is related to active service, to include being due to exposure to aircraft fuel during service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed type 2 diabetes mellitus is related to the Veteran's military service or to exposure to aircraft fuel during service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination for skin disorders to determine whether the Veteran's tinea pedis disorder, or other skin disorder of the feet, is related to active service, to include being due to exposure to aircraft fuel during service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed tinea pedis, or other skin disorder of the feet, is related to the Veteran's military service or to exposure to aircraft fuel during service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA examination to determine whether residuals of a stroke are related to active service, to include being due to exposure to aircraft fuel during service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's post-service stroke, and residuals therefrom, are related to the Veteran's military service, or to exposure to aircraft fuel during service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA examination to determine whether the Veteran has a viral disorder related to active service, to include being due to exposure to aircraft fuel during service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed viral disorder is related to the Veteran's military service or to t exposure to aircraft fuel during service.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
7.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 
 
8.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection for hypertension, a heart disorder, type 2 diabetes mellitus, tinea pedis, the residuals of a stroke, and a viral disorder must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


